Citation Nr: 1717488	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board denied the claim for service connection in an October 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In an April 2015 Order, the Court granted the parties' joint motion for remand, vacating the denial and remanding the claim for further proceedings consistent with the motion. 


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran contends that diagnosed hypertension was caused by herbicide exposure during active duty, or in the alternative, was caused or aggravated by service connected diabetes mellitus.  In November 2015, the Board remanded the claim in part to obtain a medical opinion regarding whether the hypertension was caused by herbicide exposure, and/or whether the service connected diabetes mellitus caused or aggravated the hypertension.  At a January 2016 VA examination, the examiner opined that the hypertension was less likely than not caused or aggravated by the service connected diabetes mellitus because there was "no history of severe diabetic nephropathy, with EGFR less than 25 (i.e. stage 4-5 chronic kidney disease)."  

The Board appreciates the analysis undertaken by the January 2016 VA examiner. However, the examiner's opinion that the hypertension was not caused or aggravated by the service connected diabetes mellitus is not supported by an adequate rationale, and further clarification is needed.  In short, while the examiner found that the current hypertension was not related to the diabetes because there was no history of diabetic nephropathy, she did not explain why this was significant in forming her opinion.  The Board is precluded from exercising its own medical judgment.  

Therefore, remand is necessary to obtain a complete and adequate rationale regarding the opinion that the hypertension was not caused or aggravated by service connected diabetes mellitus.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2016 examination or if that examiner is unavailable to another appropriate examiner.  The examiner must review the claims file and should note that review in the report.  

The examiner should clarify and explain the statement that "hypertension was less likely as not caused or aggravated by diabetes as there is no history of severe diabetic nephropathy, with EGFR less than 25 (i.e. Stage 4-5 Chronic Kidney Disease."

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




